         Case 3:15-cv-01074-VLB Document 390 Filed 10/26/18 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

   RUSS MCCULLOUGH, RYAN
   SAKODA, and MATTHEW ROBERT               :
   WIESE,                                   :
   individually and on behalf of all        :
   others similarly situated,               :
                                            :
           Plaintiffs,                      :   CIVIL ACTION NO.
                                            :   3:15-cv-001074 (VLB)
   v.                                       :   Lead Case
                                            :
   WORLD WRESTLING                          :
   ENTERTAINMENT, INC.,                     :
                                            :
           Defendant.                       :

                                            :
   WILLIAM ALBERT HAYNES III,               :
                                            :
           Plaintiff,                       :
                                            :
                                                CIVIL ACTION NO.
   v.                                       :
                                                3:15-CV-01156 (VLB)
                                            :
                                                Consolidated Case
   WORLD WRESTLING                          :
   ENTERTAINMENT, INC.,                     :
                                            :
           Defendant.                       :
                                            :

                                NOTICE OF APPEAL

        Following JUDGMENT (3:15-cv-001074, Dkt. No. 385; and 3:15-cv-01156, Dkt.

No. 76), PLAINTIFF WILLIAM ALBERT HAYNES III, hereby provide NOTICE that the

Plaintiff in the above-named consolidated case hereby appeals to the United States

Court of Appeals for the Second Circuit from the Order (Dkt. 117) granting 72

Motion to Dismiss; granting 82 Motion for Leave to File and Order (Dkt. 116)

MEMORANDUM OF DECISION GRANTING IN PART AND DENYING IN PART

DEFENDANT’S MOTION TO DISMISS THE SECOND AMENDED COMPLAINT


                                        1
         Case 3:15-cv-01074-VLB Document 390 Filed 10/26/18 Page 2 of 4



BROUGHT BY PLAINTIFFS SINGLETON AND LOGRASSO, [Dkt. 43], GRANTING

DEFENDANT’S MOTION TO DISMISS THE AMENDED COMPLAINT BROUGHT BY

PLAINTIFF HAYNES [Dkt. 64] AND GRANTING THE DEFENDANT’S MOTION TO

DISMISS THE AMENDED COMPLAINT BROUGHT BY PLAINTIFFS MCCULLOUGH,

SAKODA, AND WEISE [Dkt. 95] entered in this action March 21 and March 22, 2016,

granting Defendant World Wrestling Entertainment, Inc.’s Motion to Dismiss the

Amended Complaint brought by Plaintiff Haynes (Dkt. 64), and any and all other

issues implicated by this Order.

      In addition, the Plaintiffs in the above-named consolidated case hereby

appeal to the United States Court of Appeals for the Second Circuit from the Order

(Dkt. 89) granting Motion to Stay; and Order (Dkt. 107) ORDER PARTIALLY LIFTING

STAY OF DISCOVERY.

Dated:       October 26, 2018.

                                     Respectfully Submitted,

                                     /s/ Konstantine W. Kyros
                                     Konstantine W. Kyros
                                     KYROS LAW OFFICES
                                     17 Miles Rd.
                                     Hingham, MA 02043
                                     Telephone: (800) 934-2921
                                     Facsimile: 617-583-1905
                                     kon@kyroslaw.com

                                     Anthony M. Norris
                                     KYROS LAW OFFICES
                                     17 Miles Road
                                     Hingham, MA 02043
                                     Telephone: (617) 396-4159
                                     Facsimile: (617) 583-1905
                                     anorris@kyroslaw.com




                                        2
Case 3:15-cv-01074-VLB Document 390 Filed 10/26/18 Page 3 of 4



                            Michael J. Flannery
                            CUNEO GILBERT & LADUCA, LLP
                            7733 Forsyth Boulevard, Suite 1675
                            St. Louis, MO 63105
                            Telephone: (314) 226-1015
                            Facsimile: (202) 789-1813
                            mflannery@cuneolaw.com

                            William M. Bloss
                            Federal Bar No: CT01008
                            KOSKOFF, KOSKOFF & BIEDER
                            350 Fairfield Avenue Bridgeport, CT 06604
                            Telephone: 203-336-4421
                            Facsimile: 203-368-3244

                            Robert K. Shelquist
                            Scott Moriarity
                            LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                            100 Washington Ave., S., Suite 2200
                            Minneapolis, MN 55401-2179
                            Telephone: (612) 339-6900
                            Facsimile: (612) 339-0981
                            rkshelquist@locklaw.com
                            samoriarity@locklaw.com

                            Harris L. Pogust, Esquire
                            Pogust Braslow & Millrood,LLC
                            Eight Tower Bridge
                            161 Washington Street Suite 940
                            Conshohocken, PA 19428
                            Telephone: (610) 941-4204
                            Facsimile: (610) 941-4245
                            hpogust@pbmattorneys.com

                            Erica Mirabella
                            CT Fed. Bar #: phv07432
                            MIRABELLA LAW LLC
                            132 Boylston Street, 5th Floor
                            Boston, MA 02116
                            Telephone: 617-580-8270
                            Facsimile: 617-580-8270
                            Erica@mirabellaLLC.com

                            Attorneys for Plaintiff Appellants.




                              3
       Case 3:15-cv-01074-VLB Document 390 Filed 10/26/18 Page 4 of 4



                          CERTIFICATE OF SERVICE

     I hereby certify that on this 26th day of October, 2018, the above Response
was served via this Court’s electronic case filing system.

                                    /s/ Konstantine W. Kyros
                                    Konstantine W. Kyros




                                       4
